UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1452


ISRAEL GIMMUH ADAMU,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 28, 2016              Decided:   January 13, 2017


Before NIEMEYER, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, Holly Klein, BEACH-OSWALD IMMIGRATION LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner.    Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Douglas E.
Ginsburg,   Assistant  Director,   Jenny  C.   Lee,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Israel   Gimmuh    Adamu,     a    native     and     citizen       of    Cameroon,

petitions for review of orders from the Board of Immigration

Appeals    (Board)     dismissing       his    appeal     from      the     immigration

judge’s    (IJ)     decision    denying       his   applications          for    asylum,

withholding    of    removal,     and    protection         under    the       Convention

Against Torture (CAT).          For the reasons set forth below, we deny

the petition for review.

      The Immigration and Naturalization Act (INA) vests in the

Attorney   General     the     discretionary        power    to     grant      asylum   to

aliens who qualify as refugees.                 Djadjou v. Holder, 662 F.3d
265, 272 (4th Cir. 2011).           A refugee is someone “who is unable

or   unwilling    to   return     to”    his    native      country       “because      of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”            8 U.S.C. § 1101(a)(42)(A) (2012).

An asylum applicant has the burden of proving that he satisfies

the definition of a refugee to qualify for relief.                        Djadjou, 662
F.3d at 272.      He may satisfy this burden by showing that he was

subjected to past persecution or that he has a well-founded fear

of persecution on account of a protected ground.                          See 8 C.F.R.

§ 208.13(b)(1)       (2016).       If    the    applicant         establishes        past

persecution, he has the benefit of a rebuttable presumption of a

well-founded fear of persecution.              Djadjou, 662 F.3d at 272.

                                          2
      If the applicant is unable to establish that he was the

victim of past persecution, he must establish a well-founded

fear of future persecution.                    Marynenka v. Holder, 592 F.3d 594,

600 (4th Cir. 2010).                An applicant faces a heightened burden of

proof   to    qualify      for       withholding      of    removal          to    a   particular

country under the INA because he must show a clear probability

of persecution on account of a protected ground.                                   Djadjou, 662
F.3d at 272.        If he meets this heightened burden, withholding of

removal      is    mandatory.              However,        if     the    applicant         cannot

demonstrate asylum eligibility, his application for withholding

of removal will necessarily fail as well.                         Id.

      To qualify for protection under the CAT, an applicant bears

the burden of proof of showing “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”         8 C.F.R. § 1208.16(c)(2) (2016).                             The applicant

need not prove the torture would be inflicted on account of a

protected ground.          Dankam v. Gonzales, 495 F.3d 113, 115-16 (4th

Cir. 2007).

      Because the Board “issued its own opinion without adopting

the   IJ’s    opinion      .    .    .    we   review      that    opinion         and    not   the

opinion of the IJ.”             Martinez v. Holder, 740 F.3d 902, 908 (4th

Cir. 2014).         We will uphold the Board’s decision unless it is

manifestly        contrary      to       the   law   and    an    abuse       of       discretion.

Djadjou, 662 F.3d       at    273.       The     standard        of    review       of   the

                                                3
agency’s findings is narrow and deferential.                           Factual findings

are affirmed if supported by “substantial evidence on the record

considered as a whole.”                 Mulyani v. Holder, 771 F.3d 190, 197

(4th Cir. 2014) (internal quotation marks omitted).                               Substantial

evidence exists to support a finding unless the evidence was

such that any reasonable adjudicator would have been compelled

to conclude to the contrary.                  Djadjou, 662 F.3d at 273.                   “Even

if the record plausibly could support two results: the one the

IJ chose and the one the petitioner advances, reversal is only

appropriate where the court finds that the evidence not only

supports the opposite conclusion, but compels it.”                            Mulyani, 771
F.3d at 197 (internal quotation marks and alterations omitted).

     Because     the        IJ    did     not       make   an       adverse       credibility

determination in this case, Adamu had “a rebuttable presumption

of   credibility       on     appeal.”              8   U.S.C.      § 1158(b)(1)(B)(iii)

(2012);    Marynenka, 592 F.3d       at    600-01   &      n.*;    see    also    Lin-

Jian v. Gonzales, 489 F.3d 182, 191 (4th Cir. 2007) (“When an IJ

is silent on the issue of credibility, it is appropriate to

presume that the applicant testified credibly.”).                                  Where the

applicant is deemed credible, his testimony “‘may be sufficient

to   sustain    his      burden         of      proof      without         corroboration.’”

Marynenka, 592 F.3d      at     601     (quoting        8    C.F.R.       § 208.13(a)

(2016)).     “However, even for credible testimony, corroboration

may be required when it is reasonable to expect such proof and

                                                4
there   is    no    reasonable        explanation       for      its    absence.”         Id.

(internal     quotation       marks      omitted).          “[A]n      asylum    applicant

should provide documentary support for material facts which are

central to his or her claim and easily subject to verification.

. . . The absence of such corroborating evidence can lead to a

finding    that     an    applicant      has       failed   to   meet    his    burden     of

proof.”      In re J-Y-C-, 24 I. & N. Dec. 260, 263 (B.I.A. 2007)

(internal     quotation       marks      and    brackets      omitted).         Also,     the

applicant’s corroborating evidence may be rejected so long as

the agency provides “specific [and] cogent reasons.”                                Djadjou,
662 F.3d at 276.

       First, we conclude that the Board properly reviewed the

IJ’s factual findings.             See 8 C.F.R. § 1003.1(d)(3) (2016).                     We

further conclude that Adamu’s applications for relief could be

rejected     due    to     insufficient            corroborating       evidence.          See

Djadjou, 662 F.3d at 276; see also Eta-Ndu v. Gonzales, 411 F.3d
977, 985 (8th Cir. 2005) (affirming the denial of relief because

corroborating        evidence      lacked          authenticity).             Finally,     we

conclude     that       specific    and    cogent       reasons        were    offered     in

support    of     the    diminished       weight      given      to    most    of    Adamu’s

corroborating       evidence       and    that      substantial        evidence      on   the

record considered as a whole supports the Board’s conclusion

that    Adamu      provided     insufficient           corroborating          evidence     in

support of his claim.           Thus, we conclude that the Board did not

                                               5
abuse its discretion in finding that Adamu did not establish his

eligibility for asylum, withholding of removal, or protection

under the CAT.

     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     6